Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is made in reply to Application Serial Number 17/549,963 filed December 14, 2021.  As originally filed, Claims 1 – 20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11, 13, 15 – 16 and 19 of U.S. Patent No. 11,039,221. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. (See MPEP §804(II)(B)(1))


Instant Application 17/549,963
US Patent 11,039,221
1. A device, comprising: 
a processing system including a processor; and

 a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 










receiving a first manifest file that identifies a location on a network where at least a first portion of data associated with a content item may be obtained, wherein an amount of data associated with the at least a first portion of data is based on types of communication sessions that the device is engaged in, the types of communication sessions including a voice communication session; and 











obtaining the at least a first portion of data from the location on the network.
1. A device, comprising:
a processing system including a processor; and

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:

receiving a first indication of a plurality of content items that are available via a network;

responsive to the receiving of the first indication, transmitting a second indication of a selection of a content item included in the plurality of content items;

responsive to the transmitting of the second indication, receiving a first manifest file that includes first metadata, wherein the first metadata identifies a location on the network where at least a first portion of data associated with the content item may be obtained, wherein an amount of data associated with the at least a first portion of data is based on a network load, a quality of service parameter, and types of communication sessions that the device is engaged in, the types of communication sessions including a voice communication
session;

responsive to the receiving of the first manifest file, declaring one of the first manifest file or a second manifest file as a selected manifest file; and

obtaining the at least a first portion of data from the location on the network in accordance with the selected manifest file.
2. The device of claim 1, wherein the amount of data is further based on a network load, a quality of service parameter, or a combination thereof.
From Claim 1 - wherein an amount of data … is based on a network load, a quality of service parameter
Note: Patented claim discloses a network load, a quality of service parameter and types of communication sessions
3. The device of claim 1, wherein the operations further comprise: transmitting an indication of a selection of the content item from a plurality of content items, wherein the receiving of the first manifest file is responsive to the transmitting of the indication.
From Claim 1 - receiving a first indication of a plurality of content items that are available via a network;

responsive to the receiving of the first indication, transmitting a second indication of a selection of a content item included in the plurality of content items;

responsive to the transmitting of the second indication, receiving a first manifest file
4. The device of claim 1, wherein the operations further comprise:
responsive to the receiving of the first manifest file, determining that a trickplay command is obtained, wherein the obtaining of the at least a first portion of data from the location on the network is based on the determining that the trickplay command is obtained.

Note: the at least a first portion of data is part of the selected manifest file
2. The device of claim 1, wherein the operations further comprise: 
responsive to the receiving of the first manifest file, determining that a trickplay command is obtained, wherein the declaring of the one of the first manifest file or the second manifest file as the selected manifest file corresponds to declaring the second manifest file as the selected manifest file responsive to the determining that the trickplay command is obtained.

5. The device of claim 4, wherein the operations further comprise:
responsive to the determining that the trickplay command is obtained, generating a second manifest file.
3. The device of claim 2, wherein the operations further comprise:
responsive to the determining that the trickplay command is obtained, generating the second manifest file.
6. The device of claim 5, wherein the generating of the second manifest file comprises incorporating metadata included in the first manifest file in the second manifest file.
4. The device of claim 3, wherein the generating of the second manifest file comprises incorporating metadata included in the first manifest file in the second manifest file.
7. The device of claim 4, wherein the operations further comprise:
 responsive to the determining that the trickplay command is obtained, modifying a second manifest file.
5. The device of claim 2, wherein the operations further comprise:
responsive to the determining that the trickplay command is obtained, modifying the second manifest file.
8. The device of claim 7, wherein the modifying of the second manifest file comprises incorporating first metadata included in the first manifest file in the second manifest file.
6. The device of claim 5, wherein the modifying of the second manifest file comprises incorporating the first metadata
included in the first manifest file in the second manifest file.
9. The device of claim 8, wherein the incorporating of the first metadata in the second manifest file comprises preserving second metadata in the second manifest file.
7. The device of claim 6, wherein the incorporating of the first metadata in the second manifest file comprises preserving
second metadata in the second manifest file.
10. The device of claim 8, wherein the incorporating of the first metadata in the second manifest file comprises overwriting second metadata in the second manifest file with the first metadata.
8. The device of claim 6, wherein the incorporating of the first metadata in the second manifest file comprises overwriting second metadata in the second manifest file with the first metadata.
11. The device of claim 10, wherein the second manifest file includes third metadata, and wherein the operations further comprise: determining that the second metadata is older than the third metadata; and 
responsive to the determining that the second metadata is older than the third metadata, selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file.
9. The device of claim 8, wherein the second manifest file includes third metadata, and wherein the operations further comprise:
determining that the second metadata is older than the third metadata; and 
responsive to the determining that the second metadata is older than the third metadata, selecting the second metadata to be overwritten with the first metadata while
preserving the third metadata in the second manifest file.
12. The device of claim 10, wherein the second manifest file includes third metadata, and wherein the operations further comprise: determining that fourth metadata indicates that the third metadata has a higher priority than the second metadata; and 
responsive to the determining that the fourth metadata indicates that the third metadata has a higher priority than the second metadata, selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file.
10. The device of claim 8, wherein the second manifest file includes third metadata, and wherein the operations further comprise:
determining that fourth metadata indicates that the third metadata has a higher priority than the second metadata; and
responsive to the determining that the fourth metadata indicates that the third metadata has a higher priority than the second metadata, selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file.
13. The device of claim 1, wherein the obtaining of the at least a first portion of data from the location on the network is further in accordance with a streaming, over-the-top (OTT) distribution model.
11. The device of claim 1, wherein the obtaining of the at least a first portion of data from the location on the network is further in accordance with a streaming, over-the-top
(OTT) distribution model.
14. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 

receiving a first manifest file from a first communication device that includes first metadata that identifies a second communication device where a first portion of data associated with a content item is stored, wherein an amount of data associated with the first portion of data is based on types of communication sessions that the processing system is engaged in, the types of communication sessions including a voice communication session; 






responsive to a determination that a trickplay command is received, generating or modifying a second manifest file to incorporate the first metadata; and 

obtaining the first portion of data associated with the content item in accordance with the second manifest file.
Note: A communication device is broader term than a server.  Therefore, Claim 13 of the patented claim falls within the scope of Claim 14 of the instant application.
13. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance
of operations, the operations comprising:

receiving a first manifest file from a first server that includes first metadata that identifies a second server where a first portion of data associated with a content
item is stored, wherein an amount of data associated with the first portion of data is based on a network load, a quality of service parameter, and types of communication sessions that the processing system is engaged in, the types of communication sessions including a voice communication session; 

responsive to the receiving of the first manifest file, determining that a trickplay command is received by the processing system;

responsive to the determining that the trickplay command is received, generating or modifying a second manifest file to incorporate the first metadata; and 

obtaining the first portion of the data associated with the content item from the second server in accordance with the second manifest file.
15. The non-transitory machine-readable medium of claim 14, wherein the first communication device comprises a server.
See Claim 13 – 
“a first server” is claimed in lieu of “a first communication device”
16. The non-transitory machine-readable medium of claim 14, wherein the second communication device comprises a server.
See Claim 13 – 
“a second server” is claimed in lieu of “a second communication device”
17. The non-transitory machine-readable medium of claim 14 wherein the trickplay command comprises a rewind command, a pause command, a resume command, a fast-forward command, or any combination thereof, and 
wherein the content item comprises a video.
15. The non-transitory machine-readable medium of claim 13, wherein the trickplay command comprises a rewind command, a pause command, a resume command, a fast-forward command, or any combination thereof, and
wherein the content item comprises a video.
18. The non-transitory machine-readable medium of claim 14, wherein the operations further comprise: 

subsequent to the receiving of the first manifest file from the first communication device, receiving a third manifest file from the first communication device that includes second metadata, wherein the second metadata identifies a third communication device where a second portion of the data associated with the content item is stored; 

responsive to the receiving of the third manifest file, modifying the second manifest file to incorporate the second metadata; and 

obtaining the second portion of the data associated with the content item in accordance with the second manifest file.
16. The non-transitory machine-readable medium of claim 13, wherein the operations further comprise:

subsequent to the receiving of the first manifest file from the first server, receiving a third manifest file from the first server that includes second metadata, wherein the
second metadata identifies a third server where a second portion of the data associated with the content item is stored;


responsive to the receiving of the third manifest file, modifying the second manifest file to incorporate the second metadata; and

obtaining the second portion of the data associated with the content item from the third server in accordance with the second manifest file.
19. A method, comprising: 
obtaining, by a processing system including a processor, a first manifest file, wherein the first manifest file comprises first metadata for obtaining first data associated with a first portion of a first content item, wherein an amount of data associated with the first data is based on types of communication sessions that the processing system is engaged in, the types of communication sessions including a voice communication session; 









obtaining, by the processing system, a second manifest file subsequent to the obtaining of the first manifest file, wherein the second manifest file comprises second metadata for obtaining second data associated with a second portion of the first content item, third data associated with a third portion of a second content item, or a combination thereof; and 

responsive to the obtaining of the second manifest file, appending, by the processing system, the second metadata to a third manifest file stored by the processing system.
Note: “obtaining” is a broader term than “receiving”.  Therefore, Claim 19 of the patented claim falls within the scope of Claim 19 of the instant application.
19. A method, comprising:
receiving, by a processing system including a processor, a first manifest file from a server, wherein the first manifest file comprises first metadata for obtaining first data associated with a first portion of a first content item, wherein an amount of data associated with the first data is based on a network load, a quality of service parameter, and types of communication sessions that the processing system is engaged in, the types of communication sessions including a voice communication session;

receiving, by the processing system, a trickplay command with respect to a playback of the first portion of the first content item;

receiving, by the processing system, a second manifest file from the server subsequent to the receiving of the first manifest file, wherein the second manifest file
comprises second metadata for obtaining second data associated with a second portion of the first content item, third data associated with a third portion of a second content item, or a combination thereof; and

responsive to the receiving of the trickplay command and the receiving of the second manifest file, appending, by the processing system, the second metadata to a third manifest file stored by the processing system.



Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,234,056. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. (See MPEP §804(II)(B)(1))


Instant Application 17/549,963
US Patent 11,234,056
1. A device, comprising: 
a processing system including a processor; and

 a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

receiving a first manifest file that identifies a location on a network where at least a first portion of data associated with a content item may be obtained, wherein an amount of data associated with the at least a first portion of data is based on types of communication sessions that the device is engaged in, the types of communication sessions including a voice communication session; and 









obtaining the at least a first portion of data from the location on the network.
1. A device, comprising: 
a processing system including a processor; and

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:

receiving a first manifest file that includes first metadata, wherein the first metadata identifies a location on a network where at least a first portion of data associated with a content item may be obtained, wherein an
amount of data associated with the at least a first portion of data is based on types of communication sessions that the device is engaged in, the types of communication sessions including a voice communication session;

responsive to the receiving of the first manifest file, declaring one of the first manifest file or a second manifest file as a selected manifest file; and

obtaining the at least a first portion of data from the location on the network in accordance with the selected manifest file.
2. The device of claim 1, wherein the amount of data is further based on a network load, a quality of service parameter, or a combination thereof.
2. The device of claim 1, wherein the amount of data is further based on a network load, a quality of service parameter, or a combination thereof.
3. The device of claim 1, wherein the operations further comprise: 
transmitting an indication of a selection of the content item from a plurality of content items, 

wherein the receiving of the first manifest file is responsive to the transmitting of the indication.
3. The device of claim 1, wherein the operations further comprise: 
transmitting an indication of a selection of a content item included in a plurality of content items, 
wherein the receiving of the first manifest file is responsive to the transmitting of the indication.
4. The device of claim 1, wherein the operations further comprise:
responsive to the receiving of the first manifest file, determining that a trickplay command is obtained, wherein the obtaining of the at least a first portion of data from the location on the network is based on the determining that the trickplay command is obtained.
2. The device of claim 1, wherein the operations further comprise: 
responsive to the receiving of the first manifest file, determining that a trickplay command is obtained, wherein the declaring of the one of the first manifest file or the second manifest file as the selected manifest file corresponds to declaring the second manifest file as the selected manifest file responsive to the determining that the trickplay command is obtained.

5. The device of claim 4, wherein the operations further comprise:
responsive to the determining that the trickplay command is obtained, generating a second manifest file.
5. The device of claim 4, wherein the operations further comprise:
responsive to the determining that the trickplay command is obtained, generating the second manifest file.
6. The device of claim 5, wherein the generating of the second manifest file comprises incorporating metadata included in the first manifest file in the second manifest file.
6. The device of claim 5, wherein the generating of the second manifest file comprises incorporating metadata included in the first manifest file in the second manifest file.
7. The device of claim 4, wherein the operations further comprise:
 responsive to the determining that the trickplay command is obtained, modifying a second manifest file.
7. The device of claim 4, wherein the operations further comprise:
responsive to the determining that the trickplay command is obtained, modifying the second manifest file.
8. The device of claim 7, wherein the modifying of the second manifest file comprises incorporating first metadata included in the first manifest file in the second manifest file.
8. The device of claim 7, wherein the modifying of the second manifest file comprises incorporating the first metadata
included in the first manifest file in the second manifest file.
9. The device of claim 8, wherein the incorporating of the first metadata in the second manifest file comprises preserving second metadata in the second manifest file.
9. The device of claim 8, wherein the incorporating of the first metadata in the second manifest file comprises preserving
second metadata in the second manifest file.
10. The device of claim 8, wherein the incorporating of the first metadata in the second manifest file comprises overwriting second metadata in the second manifest file with the first metadata.
10. The device of claim 8, wherein the incorporating of the first metadata in the second manifest file comprises overwriting second metadata in the second manifest file with the first metadata.
11. The device of claim 10, wherein the second manifest file includes third metadata, and wherein the operations further comprise: determining that the second metadata is older than the third metadata; and 
responsive to the determining that the second metadata is older than the third metadata, selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file.
11. The device of claim 10, wherein the second manifest file includes third metadata, and wherein the operations further comprise:
determining that the second metadata is older than the third metadata; and 
responsive to the determining that the second metadata is older than the third metadata, selecting the second metadata to be overwritten with the first metadata while
preserving the third metadata in the second manifest file.
12. The device of claim 10, wherein the second manifest file includes third metadata, and wherein the operations further comprise: determining that fourth metadata indicates that the third metadata has a higher priority than the second metadata; and 
responsive to the determining that the fourth metadata indicates that the third metadata has a higher priority than the second metadata, selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file.
12. The device of claim 10, wherein the second manifest file includes third metadata, and wherein the operations further comprise:
determining that fourth metadata indicates that the third metadata has a higher priority than the second metadata; and
responsive to the determining that the fourth metadata indicates that the third metadata has a higher priority than the second metadata, selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file.
13. The device of claim 1, wherein the obtaining of the at least a first portion of data from the location on the network is further in accordance with a streaming, over-the-top (OTT) distribution model.
13. The device of claim 1, wherein the obtaining of the at least a first portion of data from the location on the network is further in accordance with a streaming, over-the-top
(OTT) distribution model.
14. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 

receiving a first manifest file from a first communication device that includes first metadata that identifies a second communication device where a first portion of data associated with a content item is stored, wherein an amount of data associated with the first portion of data is based on types of communication sessions that the processing system is engaged in, the types of communication sessions including a voice communication session; 






responsive to a determination that a trickplay command is received, generating or modifying a second manifest file to incorporate the first metadata; and 

obtaining the first portion of data associated with the content item in accordance with the second manifest file.
14. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 

receiving a first manifest file from a first communication device that includes first metadata that identifies a second communication device where a first portion of data associated with a content item is stored, wherein an amount of data associated with the first portion of data is based on types of communication sessions that the processing system is engaged in, the types of communication sessions including a voice communication session; 

responsive to the receiving of the first manifest file, determining that a trickplay command is received by the processing system;

responsive to the determination that the trickplay command is received, generating or modifying a second manifest file to incorporate the first metadata; and 

obtaining the first portion of data associated with the content item from the second communication device in accordance with the second manifest file.
15. The non-transitory machine-readable medium of claim 14, wherein the first communication device comprises a server.
15. The non-transitory machine-readable medium of claim 14, wherein the first communication device comprises a server.
16. The non-transitory machine-readable medium of claim 14, wherein the second communication device comprises a server.
16. The non-transitory machine-readable medium of claim 14, wherein the second communication device comprises a server.
17. The non-transitory machine-readable medium of claim 14 wherein the trickplay command comprises a rewind command, a pause command, a resume command, a fast-forward command, or any combination thereof, and 
wherein the content item comprises a video.
17. The non-transitory machine-readable medium of claim 14, wherein the operations further comprise:
receiving the trickplay command based on a user input,
wherein the trickplay command comprises a rewind command, a pause command, a resume command, a fast-forward command, or any combination thereof, and
wherein the content item comprises a video.
18. The non-transitory machine-readable medium of claim 14, wherein the operations further comprise: 

subsequent to the receiving of the first manifest file from the first communication device, receiving a third manifest file from the first communication device that includes second metadata, wherein the second metadata identifies a third communication device where a second portion of the data associated with the content item is stored; 

responsive to the receiving of the third manifest file, modifying the second manifest file to incorporate the second metadata; and 

obtaining the second portion of the data associated with the content item in accordance with the second manifest file.
18. The non-transitory machine-readable medium of claim 14, wherein the operations further comprise: 

subsequent to the receiving of the first manifest file from the first communication device, receiving a third manifest file from the first communication device that includes second metadata, wherein the second metadata identifies a third communication device where a second portion of the data associated with the content item is stored; 

responsive to the receiving of the third manifest file, modifying the second manifest file to incorporate the second metadata; and 

obtaining the second portion of the data associated with the content item from the third communication device in accordance with the second manifest file.
19. A method, comprising: 
obtaining, by a processing system including a processor, a first manifest file, wherein the first manifest file comprises first metadata for obtaining first data associated with a first portion of a first content item, wherein an amount of data associated with the first data is based on types of communication sessions that the processing system is engaged in, the types of communication sessions including a voice communication session; 



obtaining, by the processing system, a second manifest file subsequent to the obtaining of the first manifest file, wherein the second manifest file comprises second metadata for obtaining second data associated with a second portion of the first content item, third data associated with a third portion of a second content item, or a combination thereof; and 


responsive to the obtaining of the second manifest file, appending, by the processing system, the second metadata to a third manifest file stored by the processing system.
Note: “obtaining” is a broader term than “receiving”.  Therefore, Claim 19 of the patented claim falls within the scope of Claim 19 of the instant application.
19. A method, comprising:
receiving, by a processing system including a processor, a first manifest file from a communication device, wherein the first manifest file comprises first metadata for obtaining first data associated with a first portion of a first content item, wherein an amount of data associated with the first data is based on a types of communication sessions that the processing system is engaged in, the types of communication sessions including a voice communication session;

receiving, by the processing system, a second manifest file from the communication device subsequent to the receiving of the first manifest file, wherein the second manifest file comprises second metadata for obtaining second data associated with a second portion of the first content item, third data associated with a third portion of a second content item, or a combination thereof; and

responsive to the receiving of the second manifest file, appending, by the processing system, the second metadata to a third manifest file stored by the processing system.
20. The method of claim 19, wherein the appending of the second metadata to the third manifest file is further responsive to a receipt of a trickplay command with respect to a playback of the first portion of the first content item.
20. The method of claim 19, wherein the appending of the second metadata to the third manifest file is further responsive to a receipt of a trickplay command with respect to a playback of the first portion of the first content item.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 10 and 13 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., US Pub. 2014/0229976 A1 (hereinafter Ma) [as included on the IDS dated 12/14/2021] in view of Wang et al., US Pub. 2011/0179185 A1 (hereinafter Wang) [as included on the IDS dated 12/14/2021] and Webster et al., US Pub. 2020/0168217 A1 (hereinafter Webster).

In regards to Claim 1, Ma discloses a device (Ma: Figs. 1 and 2, [0016] and [0057], client 110), comprising: 
a processing system including a processor (Ma: [0016], client-type of computer or personal computer, etc.); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Ma: [0016], client-type of computer or personal computer, etc.), the operations comprising:
receiving a first manifest file that identifies a location on a network where at least a first portion of data associated with a content item may be obtained (Ma: [0019], a master manifest is generated; [0032], In response to client request for playback of the real-time streaming content, the master manifest is requested. The master manifest contains a list of URLs pointing to the different npvr manifests associated with the available variant stream encodings; [0007], npvr manifests specify locations of segments of the one or more distinct encodings of the content); and 
obtaining the at least a first portion of data from the location on the network (Ma: [0002], OTT media delivery employs segmentation of media objects and the use of manifests to retrieve the segments in an ordered manner for local client playback of the media object; [0005], for rendering the program at the media player, a selection among various encodings of the content is made; [0007], Once an encoding is selected, the associated npvr manifest is obtained which specifies the locations of segments of the respective encodings. Segments of the respective encodings are then obtained for playback of the content at the media player).  But Ma fails to explicitly disclose wherein an amount of data associated with the at least a first portion of data is based on types of communication sessions that the device is engaged in.
Wang from a similar endeavor teaches wherein an amount of data associated with the at least a first portion of data is based on types of communication sessions that the device is engaged in (Wang: Fig. 7, [0043] and [0085], Media content alternatives or media content alternative segments [at least a first portion] are selected based on type of communications device).
In content streaming, the description of the content media data is typically referred to as Media Presentation Description MPD or simply a manifest, (Wang: [00051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wang such that subscribers willing to pay more for a premium subscription are able to obtain a high quality of experience QoE, (Wang: [00061). Manifests are processed to select media content alternative segments based on subscription types and type of communication device, as well as operating conditions, such as, network load, (Wang: [0043] and [00851).
But the combination of Ma and Wang fails to explicitly disclose the types of communication sessions including a voice communication session.
Webster from a similar endeavor teaches the types of communication sessions including a voice communication session (Webster: [0019], where a manifest file is generated that references stored user portions and voice assistant portions of a data exchange in which voice interactions were sequentially ordered; Fig. 2 and [0040] – [0041], where a voice interaction manifest file 212 is generated from the voice interaction data 210 which includes received voice commands 202 and output content 206).
To generate a recording of voice interactions between a user and a voice assistant platform, a video camera has traditionally been used which process is cumbersome for the user and results in a low quality product (Webster: [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma and Wang in view of Webster to generate a manifest file of a voice interaction by assembling data from multiple different sources in sequential order to form a high quality voice interaction file which can be exported as a video or audio file (Webster: [0019]).
	

Regarding Claim 2, the combined teaching of Ma, Wang and Webster discloses the device of claim 1, wherein the amount of data is further based on a network load, a quality of service parameter, or a combination thereof (Wang: Fig. 7, [0043] and [0085], Media content alternatives or media content alternative segments are selected based on type of communications device as well as operating conditions, e.g. network load, network bandwidth, etc.; [0056], Manifest may include information regarding media parameters such as available spatial resolution [quality of service parameter], bitrate, and/or frame rate, extra content options, etc. which are all selected based on the subscriber's class and/or subscription type which could dictate the quality of experience; [0038], Subscribers are served differently depending on their subscription level. For example, some subscribers desiring the highest QoE may elect to pay more for a premium subscription).
Regarding Claim 3, the combined teaching of Ma, Wang and Webster discloses the device of claim 1, wherein the operations further comprise: 
transmitting an indication of a selection of the content item from a plurality of content items (Ma: Fig. 1 and [0018], workflow manager WFM 102 receives a real-time streaming content ingestion request; Fig. 1 and [0032], When the client 110 wishes to playback the real time streaming content, it issues a request for the master manifest), 
wherein the receiving of the first manifest file is responsive to the transmitting of the indication (Ma: [0019], a master manifest is generated; [0032], In response to client request for playback of the real-time streaming content, the master manifest is requested. The master manifest contains a list of URLs pointing to the different npvr manifests associated with the available variant stream encodings; [0007], npvr manifests specify locations of segments of the one or more distinct encodings of the content).
Regarding Claim 4, the combined teaching of Ma, Wang and Webster discloses the device of claim 1, wherein the operations further comprise: 
responsive to the receiving of the first manifest file, determining that a trickplay command is obtained (Ma: Figs. SA and 5B, [0070] and [0077], Receive a time-shift request, i.e., pause, fast forward, or rewind), 
wherein the obtaining of the at least a first portion of data from the location on the network is based on the determining that the trickplay command is obtained (Ma: [0002], OTT media delivery employs segmentation of media objects and the use of manifests to retrieve the segments in an ordered manner for local client playback of the media object; [0005], for rendering the program at the media player, a selection among various encodings of the content is made; [0007], Once an encoding is selected, the associated npvr manifest is obtained which specifies the locations of segments of the respective encodings. Segments of the respective encodings are then obtained for playback of the content at the media player; [0038], Media player request a master manifest and variant manifest; [0039], After receiving a pause request, the current npvr manifest location, current segment number and wallclock timestamp are used for the next manifest request; [0070] - [0071] and [0073], When a time-shift request is received, the most recent segment served is noted and then a variant manifest is received (step 526); [0075], sliding window manifest is returned to the client).

Regarding Claim 5, the combined teaching of Ma, Wang and Webster discloses the device of claim 4, wherein the operations further comprise: 
responsive to the determining that the trickplay command is obtained, generating a second manifest file (Ma: Fig. SA, [0070] and [0074] - [0075], After a time-shift request is received, a sliding window manifest is generated in step 526).

Regarding Claim 6, the combined teaching of Ma, Wang and Webster discloses the device of claim 5, wherein the generating of the second manifest file comprises incorporating metadata included in the first manifest file in the second manifest file (Ma: [0075], A sliding window variant manifest is updated by incrementing the target segment such that it points to the next npvr manifest).

Regarding Claim 7, the combined teaching of Ma, Wang and Webster discloses the device of claim 4, wherein the operations further comprise: 
responsive to the determining that the trickplay command is obtained, modifying a second manifest file (Ma: [0070] and [0075], After receiving a time-shift request, a sliding window variant manifest is updated by incrementing the target segment such that it points to the next npvr manifest, i.e. the pointer is updated).

Regarding Claim 8, the combined teaching of Ma, Wang and Webster discloses the device of claim 7, wherein the modifying of the second manifest file comprises incorporating first metadata included in the first manifest file in the second manifest file (Ma: [0075], A sliding window variant manifest is updated by incrementing the target segment such that it points to the next npvr manifest; [0005], Master manifest includes references to the set of npvr manifests).

Regarding Claim 9, the combined teaching of Ma, Wang and Webster discloses the device of claim 8, wherein the incorporating of the first metadata in the second manifest file comprises preserving second metadata in the second manifest file (Ma: [0075], A sliding window variant manifest is updated by incrementing the target segment such that it points to the next npvr manifest).

Regarding Claim 10, the combined teaching of Ma, Wang and Webster discloses the device of claim 8, wherein the incorporating of the first metadata in the second manifest file comprises overwriting second metadata in the second manifest file with the first metadata (Ma: [0120], a first base URL pointing to an original CDN may be replaced with a second base URL of a preferred CDN in a variant stream manifest).

Regarding Claim 13, the combined teaching of Ma, Wang and Webster discloses the device of claim 1, wherein the obtaining of the at least a first portion of data from the location on the network is further in accordance with a streaming, over-the-top (OTT) distribution model (Ma: [0001] - [0002], This invention relates in general to over-the-top OTT media delivery. One known technique for OTT media delivery employs segmentation of media object and the use of playlists or "manifests" by client to retrieve the segments in an ordered manner for local client playback of the media object).

In regards to Claim 14, Ma discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Ma: [0016], client-type of computer or personal computer, etc.), the operations comprising: 
receiving a first manifest file from a first communication device that includes first metadata that identifies a second communication device where a first portion of data associated with a content item is stored (Ma: [0032], Upon receipt of the master manifest, client 110 picks an encoding for playback and requests a variant stream manifest by retrieving the current npvr manifest; [0007], where a manifest request from a media player is proxied to a content server); 
responsive to a determination that a trickplay command is received, generating or modifying a second manifest file to incorporate the first metadata (Ma: Fig. SA, [0070] and [0074] - [0075], After a time-shift request is received, a sliding window manifest is generated in step 526); and 
obtaining the first portion of data associated with the content item in accordance with the second manifest file (Ma: [0002], OTT media delivery employs segmentation of media objects and the use of manifests to retrieve the segments in an ordered manner for local client playback of the media object; [0005], for rendering the program at the media player, a selection among various encodings of the content is made; [0007], Once an encoding is selected, the associated npvr manifest is obtained which specifies the locations of segments of the respective encodings. Segments of the respective encodings are then obtained for playback of the content at the media player).
But Ma fails to explicitly disclose wherein an amount of data associated with the first portion of data is based on types of communication sessions that the processing system is engaged in.
Wang from a similar endeavor teaches  wherein an amount of data associated with the first portion of data is based on types of communication sessions that the processing system is engaged in (Wang: Fig. 7, [0043] and [0085], Media content alternatives or media content alternative segments [first portion] are selected based on type of communications device as well as operating conditions).
In content streaming, the description of the content media data is typically referred to as Media Presentation Description MPD or simply a manifest, (Wang: [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wang such that subscribers willing to pay more for a premium subscription are able to obtain a high quality of experience QoE, (Wang: [0006]). Manifests are processed to select media content alternative segments based on subscription types and type of communication device, as well as operating conditions, such as, network load, (Wang: [0043] and [0085]).
But the combination of Ma and Wang fails to explicitly disclose the types of communication sessions including a voice communication session.
Webster from a similar endeavor teaches the types of communication sessions including a voice communication session (Webster: [0019], where a manifest file is generated that references stored user portions and voice assistant portions of a data exchange in which voice interactions were sequentially ordered; Fig. 2 and [0040] – [0041], where a voice interaction manifest file 212 is generated from the voice interaction data 210 which includes received voice commands 202 and output content 206).
To generate a recording of voice interactions between a user and a voice assistant platform, a video camera has traditionally been used which process is cumbersome for the user and results in a low quality product (Webster: [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma and Wang in view of Webster to generate a manifest file of a voice interaction by assembling data from multiple different sources in sequential order to form a high quality voice interaction file which can be exported as a video or audio file (Webster: [0019]).

Regarding Claim 15, the combined teaching of Ma, Wang and Webster discloses the non-transitory machine-readable medium of claim 14, wherein the first communication device comprises a server (Ma: Fig. 1 and [0019], where media processing server or packager 104 generates a master manifest).

Regarding Claim 16, the combined teaching of Ma, Wang and Webster discloses the non-transitory machine-readable medium of claim 14, wherein the second communication device comprises a server (Ma: Fig. 1, [0007] and [0016], where a proxy requests manifest files from a content server where the proxy 106 is separate from the client and may be located in a server-type of computer).

Regarding Claim 17, the combined teaching of Ma, Wang and Webster discloses the non-transitory machine-readable medium of claim 14 
wherein the trickplay command comprises a rewind command, a pause command, a resume command, a fast-forward command, or any combination thereof (Ma: Figs. SA and 5B, [0070] and [0077], Receive a time-shift request, i.e., pause, fast forward, or rewind), and wherein the content item comprises a video (Ma: [0095], Source content may be audio/video content).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Wang and Webster as applied to claim 10 above, and further in view of Gordon et al., US Pub. 2017/0272485 A1 (hereinafter Gordon) [as included on the IDS dated 12/14/2021] and Gonder et al., US Pub. 2015/0271541 A1 (hereinafter Gonder) [as included on the IDS dated 12/14/2021].

Regarding Claim 11, the combined teaching of Ma, Wang and Webster disclose the device of claim 10.  But Ma, Wang and Webster fail to explicitly disclose, wherein the second manifest file includes third metadata.
Gordon from a similar endeavor teaches wherein the second manifest file includes third metadata (Gordon: [0506], Manifest file may provide metadata associated with the video segment files, such as length in time, encoded bitrate/bandwidth, position in the order of video segment files, predictive information associated with the video segment files, video mode associated with the video segment file, etc.; [0100], a second manifest file might contain a set of four manifest file URLs, with the first containing URLs for video segment files at 200 Kbps, the second containing URLs for video segment files at 600 Kbps, the third containing URLs for video segment files at 1,000 Kbps, and the fourth containing URLs for video segment files at 1,800 Kbps).
While each variant manifest file is typically a text file comprising a plurality of URLs, each of which identifies a video segment file, manifest files can also contain other information, for example metadata and other descriptive or control information, (Gordon, [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma, Wang and Webster in view of Gordon to allow distribution policy to be optionally associated with priority, or relative importance to such factors as metadata in the Mater HLS manifest file or metadata in the Variant HLS manifest file, (Gordon: [0469], [0488], [0490] and [0498]).
	But the combined teaching of Ma, Wang, Webster and Gordon fails to explicitly disclose, wherein the operations further comprise: determining that the second metadata is older than the third metadata; and responsive to the determining that the second metadata is older than the third metadata, selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file.
Gonder from a similar endeavor teaches, wherein the operations further comprise: 
determining that the second metadata is older than the third metadata (Gonder: [0099], Network stream manifest has a fixed number of content chunk entries which are sequentially ordered. As each chunk is played, a replacement chunk is added); and 
responsive to the determining that the second metadata is older than the third metadata,
selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file (Gonder: [0099], As each chunk is played, a replacement chunk is added, similar to a First-In-First-Out FIFO buffer). 
Gonder generally discloses delivery of digital media data over networks, such as an
Internet Protocol Television IPTV network, or the Internet (Gonder: [0003]). It would have been
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
to modify Ma, Wang, Webster and Gordon in view of Gonder to maintain a manifest similar to a FIFO buffer, (Gonder: [0099]) as FIFO buffers are well known in the art. This allows a replacement chunk to be added as each chunk is played, (Gonder: [0099]).




Claim(s) 12 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Wang and Webster as applied to claim 10 above, and further in view of Gordon

Regarding Claim 12, the combined teaching of Ma, Wang and Webster discloses the device of claim 10.  But Ma, Wang and Webster fail to explicitly disclose, wherein the second manifest file includes third metadata, and wherein the operations further comprise: determining that fourth metadata indicates that the third metadata has a higher priority than the second metadata; and responsive to the determining that the fourth metadata indicates that the third metadata has a higher priority than the second metadata, selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file.
Gordon from a similar endeavor teaches, wherein the second manifest file includes third metadata (Gordon: [0506], Manifest file may provide metadata associated with the video segment files, such as length in time, encoded bitrate/bandwidth, position in the order of video segment files, predictive information associated with the video segment files, video mode associated with the video segment file, etc.; [0100], a second manifest file might contain a set of four manifest file URLs, with the first containing URLs for video segment files at 200 Kbps, the second containing URLs for video segment files at 600 Kbps, the third containing URLs for video segment files at 1,000 Kbps, and the fourth containing URLs for video segment files at 1,800 Kbps), and wherein the operations further comprise:
determining that fourth metadata indicates that the third metadata has a higher priority than the second metadata (Gordon: [0469], [0488] and [0490], distribution policies can be specific to any of the following including variant HLS manifest file, including metadata, tags, or other information and Master HLS manifest files, including metadata, tags or other information; ; and [0498], a distribution model can be associated with a priority, one or more situational priorities, a weight or value, and/or other indicators of the relative importance of the distribution policy); 
responsive to the determining that the fourth metadata indicates that the third metadata has a higher priority than the second metadata, selecting the second metadata to be overwritten with the first metadata while preserving the third metadata in the second manifest file (Gordon: [0180], If the source Variant HLS manifest file URL is the URL by which the Variant HLS manifest file can be request directly from the digital service, it would be modified to replace the digital service's hostname with a hostname identifying, or associated directly or indirectly with, the content delivery network; [0858], Upon identifying the URLs within the source manifest file referencing the dynamic third-party content, the CDN server may replace these URLs with local URLs served by the CDN server itself).
While each variant manifest file is typically a text file comprising a plurality of URLs, each of which identifies a video segment file, manifest files can also contain other information, for example metadata and other descriptive or control information, (Gordon, [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma, Wang and Webster in view of Gordon to allow distribution policy to be optionally associated with priority, or relative importance to such factors as metadata in the Mater HLS manifest file or metadata in the Variant HLS manifest file, (Gordon: [0469], [0488], [0490] and [0498]).


Regarding Claim 18, the combined teaching of Ma, Wang and Webster discloses the non-transitory machine-readable medium of claim 14.  But Ma, Wang and Webster fail to explicitly disclose, wherein the operations further comprise: subsequent to the receiving of the first manifest file from the first communication device, receiving a third manifest file from the first communication device that includes second metadata, wherein the second metadata identifies a third communication device where a second portion of the data associated with the content item is stored; responsive to the receiving of the third manifest file, modifying the second manifest file to incorporate the second metadata; and obtaining the second portion of the data associated with the content item in accordance with the second manifest file.
Gordon from a similar endeavor teaches, wherein the operations further comprise: 
subsequent to the receiving of the first manifest file from the first communication device, receiving a third manifest file from the first communication device that includes second metadata, wherein the second metadata identifies a third communication device where a second portion of the data associated with the content item is stored (Gordon: [0021 ], Video player first requests a master manifest file which is typically a text file comprising a plurality of URLs, each of which identifies a variant manifest; [0022], A system for generating and providing manifest files may include one or more segment file servers and a manifest file serving system for serving manifest files; Fig. 1 and [0070], multiple manifest files are available from multiple manifest file servers 108 or 114; [0506], Manifest file may provide metadata associated with the video segment files, such as length in time, encoded bitrate/bandwidth, position in the order of video segment files, predictive information associated with the video segment files, video mode associated with the video segment file, etc.; [0100], a second manifest file might contain a set of four manifest file URLs, with the first containing URLs for video segment files at 200 Kbps, the second containing URLs for video segment files at 600 Kbps, the third containing URLs for video segment files at 1,000 Kbps, and the fourth containing URLs for video segment files at 1,800 Kbps); 
responsive to the receiving of the third manifest file, modifying the second manifest file to incorporate the second metadata (Gordon: [0805], After determining which CDNs should be used to serve the adaptive streaming video to the user device, a corresponding manifest file may be generated by, for example, modifying/updating a source manifest file); and 
obtaining the second portion of the data associated with the content item in accordance with the second manifest file (Gordon: [0805], User device may use the updated manifest file to receive video segments from one or more of the CDNs).
While each variant manifest file is typically a text file comprising a plurality of URLs, each of which identifies a video segment file, manifest files can also contain other information, for example metadata and other descriptive or control information, (Gordon, [0021 ]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma, Wang and Webster in view of Gordon to allow distribution policy to be optionally associated with priority, or relative importance to such factors as metadata in the Mater HLS manifest file or metadata in the Variant HLS manifest file, (Gordon: [0469], [0488], [0490] and [0498]).


In regards to Claim 19, Ma discloses a method, comprising: 
obtaining, by a processing system including a processor, a first manifest file, wherein the first manifest file comprises first metadata for obtaining first data associated with a first portion of a first content item (Ma: [0019], a master manifest is generated; [0032], In response to client request for playback of the real-time streaming content, the master manifest is requested. The master manifest contains a list of URLs pointing to the different npvr manifests associated with the available variant stream encodings; [0007], npvr manifests specify locations of segments of the one or more distinct encodings of the content; [0002], OTT media delivery employs segmentation of media objects and the use of manifests to retrieve the segments in an ordered manner for local client playback of the media object; [0005], for rendering the program at the media player, a selection among various encodings of the content is made; [0007], Once an encoding is selected, the associated npvr manifest is obtained which specifies the locations of segments of the respective encodings. Segments of the respective encodings are then obtained for playback of the content at the media player); 
obtaining, by the processing system, a second manifest file subsequent to the obtaining of the first manifest file, wherein the second manifest file comprises second metadata for obtaining second data associated with a second portion of the first content item, third data associated with a third portion of a second content item, or a combination thereof (Ma: Upon receipt of the master manifest, client 110 picks an encoding for playback and requests a variant stream manifest by retrieving the current npvr manifest; [0075], A sliding window variant manifest is updated by incrementing the target segment such that it points to the next npvr manifest).
But Ma fails to explicitly disclose wherein an amount of data associated with the first data is based on types of communication sessions that the processing system is engaged in.
Wang from a similar endeavor teaches wherein an amount of data associated with the first data is based on types of communication sessions that the processing system is engaged in (Wang: Fig. 7, [0043] and [0085], Media content alternatives or media content alternative segments are selected based on type of communications device as well as operating conditions).
In content streaming, the description of the content media data is typically referred to as Media Presentation Description MPD or simply a manifest, (Wang: [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wang such that subscribers willing to pay more for a premium subscription are able to obtain a high quality of experience QoE, (Wang: [0006]). Manifests are processed to select media content alternative segments based on subscription types and type of communication device, as well as operating conditions, such as, network load, (Wang: [0043] and [0085]).
But the combination of Ma and Wang fails to explicitly disclose the types of communication sessions including a voice communication session.
Webster from a similar endeavor teaches the types of communication sessions including a voice communication session (Webster: [0019], where a manifest file is generated that references stored user portions and voice assistant portions of a data exchange in which voice interactions were sequentially ordered; Fig. 2 and [0040] – [0041], where a voice interaction manifest file 212 is generated from the voice interaction data 210 which includes received voice commands 202 and output content 206).
To generate a recording of voice interactions between a user and a voice assistant platform, a video camera has traditionally been used which process is cumbersome for the user and results in a low quality product (Webster: [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma and Wang in view of Webster to generate a manifest file of a voice interaction by assembling data from multiple different sources in sequential order to form a high quality voice interaction file which can be exported as a video or audio file (Webster: [0019]).
But Ma, Wang and Webster fail to explicitly disclose responsive to the obtaining of the second manifest file, appending, by the processing system, the second metadata to a third manifest file stored by the processing system.
Gordon from a similar endeavor teaches responsive to the obtaining of the second manifest file, appending, by the processing system, the second metadata to a third manifest file stored by the processing system (Gordon: [0021] manifest files may include one or more segment file servers and a manifest file serving system for serving manifest files; Fig. 1 and [0070], multiple manifest files are available from multiple manifest file servers 108 or 114; [0506], Manifest file may provide metadata associated with the video segment files, such as length in time, encoded bitrate/bandwidth, position in the order of video segment files, predictive information associated with the video segment files, video mode associated with the video segment file, etc.; [0100], a second manifest file might contain a set of four manifest file URLs, with the first containing URLs for video segment files at 200 Kbps, the second containing URLs for video segment files at 600 Kbps, the third containing URLs for video segment files at 1,000 Kbps, and the fourth containing URLs for video segment files at 1,800 Kbps).
While each variant manifest file is typically a text file comprising a plurality of URLs, each of which identifies a video segment file, manifest files can also contain other information, for example metadata and other descriptive or control information, (Gordon, [0021 ]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma, Wang and Webster in view of Gordon to allow distribution policy to be optionally associated with priority, or relative importance to such factors as metadata in the Mater HLS manifest file or metadata in the Variant HLS manifest file, (Gordon: [0469], [0488], [0490] and [04981).

Regarding Claim 20, the combined teaching of Ma, Wang, Webster and Gordon  discloses the method of claim 19, wherein the appending of the second metadata to the third manifest file is further responsive to a receipt of a trickplay command with respect to a playback of the first portion of the first content item (Ma: [0039], After receiving a pause request, the current npvr manifest location, current segment number and wallclock timestamp are used for the next manifest request; [0070] - [0071] and [0073], When a time-shift request is received, the most recent segment served is noted and then a variant manifest is received (step 526); [0075], sliding window manifest is returned to the client; Gordon: [0592], where appropriate metadata for an alternate video segment file is inserted in the manifest file when the metadata is different from the metadata of the preceding video segment; [0164], where a manifest file may comprise URLs and metadata of other manifest files)..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muvavarirwa, US Pub. 2020/0382840 A1 teaches the generation of a manifest file or plurality of manifest files based on capabilities and specifications of the requesting device, for implementing trick play mode operations, listing all components for playback of a piece of content, etc. ([0137] – [0139]).
Chen et al., US Pub. 2020/0314461 A1 teaches utilizing a manifest file listing the location of key frames during trick play mode operation of a video file ([0055] – [0056]).
Phillips et al., US Patent 10,476,926 B2 teaches modifying manifest files to include metadata for media segment encoded at a particular single bitrate responsive to the buffer performance and other network conditions (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421